Citation Nr: 0727700	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  03-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect at 0 percent for tuberculosis.  

2.  The cause of death was acute myocardial infarction and 
arteriosclerotic heart disease.

3.  Heart disease was first manifested many years after 
service.

4.  The veteran did not die from a service-connected 
disability, a disability related to disease or injury in 
service, or a disability related to the service-connected 
tuberculosis.

5.  A service-connected disability did not contribute 
materially to the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Heart disease was neither incurred in nor aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5107(b) (West 2002); 38 C.F.R. § 3.312 (2007).

3.  The statutory requirements for eligibility for benefits 
under 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the appellant providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for service connection for the cause of the veteran's death.  
The September 2002 rating decision and the accompanying 
notice letter provided information as to obtaining DEA 
benefits, and the claim was subsequently readjudicated, 
without taint from the initial decision.  Because 38 U.S.C.A. 
Chapter 35 benefits have been denied, any question as to the 
effective date is moot, and there can be no failure-to-notify 
prejudice to the appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the appellant with 
respect to her claim for benefits, such as obtaining medical 
records.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2007).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2007).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran died on April [redacted], 2002, from acute myocardial 
infarction, with a secondary cause of arteriosclerotic heart 
disease.  At the time of the veteran's death, service 
connection was in effect for tuberculosis, and the 
tuberculosis had a noncompensable rating since October 1968.  

The veteran's service medical records do not contain any 
complaint, finding, or treatment for a cardiovascular 
condition, and the separation examination record reports 
normal findings as to the cardiovascular system.  Post-
service records do not report any diagnoses of a 
cardiovascular disability, and December 1949 and October 1957 
VA examination records report normal findings for the 
cardiovascular system.  

The appellant contends that the veteran's death was related 
to his service-connected tuberculosis.  The evidence does not 
include any competent medical evidence linking the myocardial 
infarction or arteriosclerotic heart disease with 
tuberculosis, however, and the medical records dating during 
the April 2002 hospitalization do not report any pulmonary 
conditions or other possible complications of tuberculosis 
which could be related to the veteran's death.  Although the 
appellant has asserted that a link exists between the 
service-connected tuberculosis and the veteran's death, the 
appellant, as a layperson, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492See Espiritu v. Derwinski, 2 Vet. 
App. 492. 

The evidence also does not include any competent opinions 
linking the causes of the veteran's death to service.  Based 
on the absence of evidence linking service to either 
tuberculosis or a cardiovascular condition, service 
connection for cause of death is denied.  

38 U.S.C. Chapter 35 benefits are also not available.  
Educational assistance is available to a surviving spouse of 
a veteran who, in the context of this issue on appeal, either 
died of a service-connected disability or died while having 
service-connected disability evaluated as total and permanent 
in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. § 3.807, 21.3020, 21.3021 (2007).  In this case, the 
Board has determined that the veteran did not die of a 
service-connected disability, and the record reflects that 
the veteran did not have a service-connected disability 
evaluated as total and permanent at the time of his death.  
Although, as the appellant has noted, the veteran had a 100 
percent rating for tuberculosis (from June 17, 1948 to 
October 21, 1959), that rating was not permanent and no 
longer existed at the time of the veteran's death; the rating 
was systematically decreased according to VA regulation until 
it became noncompensable in October 1968.  Accordingly, the 
appellant cannot be considered an "eligible person" entitled 
to receive educational benefits.  38 U.S.C.A. § 3501(a)(1) 
(West 2002); 38 C.F.R. § 3.807 21.3021(a)(2007). 





ORDER

Service connection for the cause of the veteran's death is 
denied.

DEA benefits under 38 U.S.C.A. Chapter 35 are denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


